Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as June 16, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/520,929) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as December 16, 2019, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The present application is also related to:
PCT international application number PCT/US2018/037625 filed June 14, 2018.
The claims filed March 5, 2021 are entered, currently outstanding, and subject to examination.

The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 3, 9, 11, 13, 18, & 21
1, 2, 9-12, 15, 18, 21, & 23
Cancelled:
6 & 10
8, 16, & 17
Withdrawn:
none
none
Added:
none
none

Claims 1-5, 7, 9, 11-15, and 18-23 are currently pending.
Claims 6, 8, 10, 16, and 17 have been cancelled.
No claims have been withdrawn.
Claims 1-5, 7, 9, 11-15, and 18-23 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 13, 14, and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Westbrook et al., Continuous Multicore Optical Fiber Grating Arrays for Distributed Sensing Applications, Journal of Lightwave Technology, Vol. 35, No. 6, March 15, 2017, pp. 1248-1252 (Westbrook, cited by Applicant) in view of U.S. Patent No. 6,317,537 of Ionov et al. (Ionov).
WITH RESPECT TO CLAIM 1, Westbrook discloses an optical fiber sensor 
a cladding (Fig. 1b shows cores embedded in cladding);
a plurality of cores in the cladding and extending along a length of the fiber sensor (Figs. 1b and c),
the plurality of cores including at least one sensing core (using fiber Bragg gratings per "grating arrays" of § II, l. 2); and
a coating (Fig. 1c, § II, l. 8, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns.") surrounding the cladding,
the coating having a refractive index smaller than a refractive index of the cladding (acrylates / polymers are seen as having lower refractive indices).
Westbrook as set forth above does not disclose:
a fused-silica cladding;
wherein the cladding comprises an absorber material absorptive to light in the wavelength band.
Ionov discloses a launch port for pumping fiber lasers and amplifiers that includes (Fig. 9):
a fused-silica cladding (col. 4, l. 40 and adjacent, "Inner cladding 40 typically is made of fused silica");
wherein the cladding comprises an absorber material absorptive to light in the wavelength band (col. 7, l. 43 and adjacent, "Another approach is to combine two different dopants in the fiber cladding, for example erbium and ytterbium, and provide one pump 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use rare earth dopants along the lines of Westbrook in a system according to Westbrook as set forth above in order to absorb certain wavelengths. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber system that eliminates some cladding light) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a fused-silica cladding;
wherein the cladding comprises an absorber material absorptive to light in the wavelength band.
WITH RESPECT TO CLAIM 2, Westbrook in view of Ionov as set forth above discloses the fiber sensor of claim 1, including one wherein
the plurality of cores comprises a plurality of sensing cores.
Westbrook, § I. Introduction, lines following, "Fiber grating sensor arrays are lengths of fiber with intra-core Bragg gratings that can act as sensors of temperature and strain along a given length of fiber." This introduction indicates the subject matter of the publication.
WITH RESPECT TO CLAIM 3, Westbrook in view of Ionov as set forth above discloses the fiber sensor of claim 1, including one further comprising
wherein the helical core is not used for sensing in the wavelength band.
The portion of claim 3 above requires a device constructed according to its limitations and those of its parent claim(s), claim 1, to be operated in a certain manner.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP § 2114(II).
Consequently, Westbrook in view of Ionov as set forth above are seen to the recited structure with the claimed intended use providing no distinction over the cited art.
Westbrook in view of Ionov as set forth above does not disclose:
a helical core that comprises the absorber material.
Ionov, col. 6, ll. 10 and adjacent provides:
"The pump power launched into fiber inner cladding 40 propagates along fiber 
The description there in Ionov refers to Figs. 7-9.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a core with rare-earth dopants along the lines of Ionov in a system according to Westbrook in view of Ionov as set forth above in order to controllable alter absorption in the core. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber system that eliminates some cladding light) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a helical core that comprises the absorber material.
WITH RESPECT TO CLAIM 4, Westbrook in view of Ionov as set forth above discloses the fiber sensor of claim 1, including one wherein
the coating is substantially made of a polymer.
Westbrook, p. 1249, col. 1, l. 8 and adjacent, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns."
WITH RESPECT TO CLAIM 5, Westbrook in view of Ionov as set forth above discloses the fiber sensor of claim 1, including one wherein

Westbrook, p. 1249, col. 1, l. 8 and adjacent, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns."
WITH RESPECT TO CLAIM 7, Westbrook in view of Ionov as set forth above discloses the fiber sensor of claim 1, including one wherein
the absorber material comprises one or more of:
erbium,
ytterbium,
thulium,
neodymium,
chromium, and
cobalt.
Per claim 1, above, Ionov (col. 7, l. 43 and adjacent) discloses erbium and ytterbium.
WITH RESPECT TO CLAIM 13, Westbrook in view of Ionov as set forth above discloses a method of manufacturing a multicore optical fiber sensor configured to operate in a wavelength band, the method comprising:
providing a fiber preform (Westbrook, p. 1249, col. 1, l. 2 and following) comprising a plurality of doped cores and an absorber material absorptive to light in the wavelength band (Ionov, col. 7, l. 43 and adjacent per above/claim 1);
drawing and simultaneously spinning the fiber preform to create a fiber with helical waveguide cores,

the helical waveguide cores formed from multiple doped cores of the plurality of doped cores (per above); and
coating the fiber with a coating material having a refractive index that is smaller than a refractive index of the doped cores (Westbrook, Fig. 1c, § II, l. 8, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns." Acrylates / polymers are seen as having lower refractive indices than related silicon/silicate structures.).
WITH RESPECT TO CLAIM 14, Westbrook in view of Ionov as set forth above discloses the method of claim 13, including one wherein
the coating material is at least partially transparent to ultraviolet light (Westbrook, p. 1249, col. 1, l. 8 and adjacent, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns." Per above/claim 5.),
the method further comprising:
writing fiber Bragg gratings through the coating material and into the waveguide cores (Westbrook, page 1249, l. 11 and adjacent, "The reel to reel spooling system sends the fiber past a phase mask where the fiber is exposed to a UV interference pattern that gives rise to the desired grating spectrum in the fiber cores.").
WITH RESPECT TO CLAIM 21, Westbrook in view of Ionov as set forth above discloses a fiber-optic sensing system comprising:
a multicore optical fiber assembly comprising multiple fiber segments optically coupled to each other at one or more discontinuities (Westbrook with the discontinuities being the fiber Bragg gratings),
a distal fiber segment of the multiple fiber segments comprising a plurality of waveguide cores embedded in a fused-silica cladding (per Westbrook in combination with Ionov),
at least some waveguide cores of the plurality of waveguide cores configured to be used as sensing cores in a wavelength band (Westbrook, via the fiber Bragg gratings), and
an absorber material in the cladding (per Ionov above/claim 1),
the absorber material being absorptive to light in the wavelength band (per the properties of the dopants in Ionov per above/claim 1),
wherein the multicore optical fiber assembly does not include a mode stripper in the distal fiber segment (no mode stripper in Westbrook).
WITH RESPECT TO CLAIM 22, Westbrook in view of Ionov as set forth above discloses the fiber-optic sensing system of claim 21, including one further comprising:
a single-mode fiber (Westbrook, page 1251, col. 1, l. 16 and adjacent, "The enhanced scatter fiber grating sensor array was spliced to a length of standard single mode fiber (SSMF).") coupled to proximal ends of the sensing cores (to enable optical transmission); and
an optical interrogator (Westbrook, page 1249, col. 2, l. 23 and adjacent) 
Westbrook in view of Pare as set forth above does not disclose:
a plurality of single-mode fibers coupled, via a fan-out module, to proximal ends of the sensing cores; and
an optical interrogator coupled to distal ends of the plurality of single-mode fibers.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
Providing additional single mode fibers for optical signal interrogation of the multicore optical fiber assembly is seen as a duplication of parts. In so duplicating, the resulting device would include:
a plurality of single-mode fibers coupled, via a fan-out module (formed by the group of single-mode fibers),
to proximal ends of the sensing cores; and
an optical interrogator coupled to distal ends of the plurality of single-mode fibers.
WITH RESPECT TO CLAIM 23, Westbrook in view of Ionov as set forth above discloses the fiber-optic sensing system of claim 21 , [sic, comma spacing] including one wherein
the distal fiber segment further comprises a coating surrounding the cladding (per above/claim 1, Westbrook Fig. 1c, § II, l. 8, "The fiber is jacketed with 
a refractive index of the coating being smaller than a refractive index of the cladding (acrylates / polymers are seen as having lower refractive indices).

Claims 9, 11, 12, 15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Westbrook in view of Ionov as set forth above and further in view of U.S. Patent Application Publication No. 2008/0069508 of Dong et al. (Dong).
WITH RESPECT TO CLAIM 9, Westbrook in view of Ionov as set forth above discloses the fiber sensor of claim 1, but not one wherein
the cladding and the plurality of cores is formed from a preform of stacked rods, and
wherein the at least one sensing core is formed from at least one stacked rod comprising a doped core.
Dong discloses a rare earth doped and large effective area optical fibers for fiber lasers and amplifiers that includes (¶¶ 65, 66, and 90):
creating the fiber preform from a plurality of stacked rods (¶ 65, "The resulting rods are stacked and the stack is drawn into a smaller size rod while ensuring substantial fusion of constituent rods in the stack."),
the plurality of doped cores extending along axes of a set of the plurality of stacked rods (¶ 66, "Furthermore, highly uniform rare earth doped core glass can be made by repeated stack-and-draw of the same type of glass rods instead of two types of glass rods used in other methods." ¶ 90, "In 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use standard preform fabrication techniques along the lines of Dong in a system according to Westbrook in view of Ionov as set forth above in order to fabricate multicore optical fibers and the like. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a multicore fiber sensor) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the cladding and the plurality of cores is formed from a preform of stacked rods, and
wherein the at least one sensing core is formed from at least one stacked rod comprising a doped core, and
wherein the helical core is formed from a stacked rod comprising a doped core including the absorber material.
Additionally, under MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP § 2113.
WITH RESPECT TO CLAIM 11, Westbrook in view of Ionov and Dong as set forth above discloses the fiber sensor of claim 1, including one wherein
the cladding and the plurality of cores are formed from a preform of stacked rods (per Dong re claim 9, above), and
wherein the absorber material is distributed throughout at least some of the stacked rods (per Ionov).
See claim 9, above.
WITH RESPECT TO CLAIM 12, Westbrook in view of Ionov and Dong as set forth above discloses the fiber sensor of claim 1, including one wherein
the cladding and the plurality of cores are formed from a preform of stacked rods (per Dong)
with the absorber material deposited in interspatial areas between the stacked rods (which would occur to provide doping in the cladding and/or external to the cores/rods of Dong).
See claim 9 and its remarks regarding product by process.
WITH RESPECT TO CLAIM 15, Westbrook in view of Ionov as set forth above 
creating the fiber preform from a plurality of stacked rods,
the plurality of doped cores extending along axes of a set of the plurality of stacked rods.
Dong discloses a rare earth doped and large effective area optical fibers for fiber lasers and amplifiers that includes (¶¶ 65, 66, and 90):
creating the fiber preform from a plurality of stacked rods (¶ 65, "The resulting rods are stacked and the stack is drawn into a smaller size rod while ensuring substantial fusion of constituent rods in the stack."),
the plurality of doped cores extending along axes of a set of the plurality of stacked rods (¶ 66, "Furthermore, highly uniform rare earth doped core glass can be made by repeated stack-and-draw of the same type of glass rods instead of two types of glass rods used in other methods." ¶ 90, "In certain embodiments, the final rod made from the plurality of doped rods is inserted into a tube comprising the cladding glass.").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use standard preform fabrication techniques along the lines of Dong in a system according to Westbrook in view of Ionov as set forth above in order to fabricate multicore optical fibers and the like. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a 
WITH RESPECT TO CLAIM 18, Westbrook in view of Ionov and Dong as set forth above discloses the method of claim 15, including one wherein
creating the fiber preform comprises creating a doped rod of the set of stacked rods (per Dong) by depositing a dopant on an interior surface of a silica tube (¶ 24, Fig. 2B, "core soot in the tube").
WITH RESPECT TO CLAIM 19, Westbrook in view of Ionov and Dong as set forth above discloses the method of claim 15, including one wherein creating the fiber preform comprises:
depositing the absorber material in interspatial areas between rods of the plurality of stacked rods (which would occur to provide the doping of Ionov in the cladding and/or external to the cores/rods of Dong).
WITH RESPECT TO CLAIM 20, Westbrook in view of Ionov and Dong as set forth above discloses the method of claim 15, including one wherein
the plurality of stacked rods (per Dong) comprise fused silica (per Ionov col. 4, l. 40 and adjacent, "Inner cladding 40 typically is made of fused silica") and the coating material comprises a polymer (Westbrook, Fig. 1c, § II, l. 8, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns.").

Response to Arguments
Applicant’s arguments filed March 5, 2021 with respect to the outstanding claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection as different art is now applied to the rejected claims in light of Applicant’s amendment(s).
Ionov teaches or suggests an absorber material included in the cladding. Such absorber material is seen to be applicable anywhere cladding absorption is applicable.
Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200209466 A1 of July 2, 2020 was previously cited, as were several patent publications sharing inventors with the present application.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to rare-earth absorbers used in fiber optics and similar systems.
Applicant's amendment necessitated any new ground(s) of rejection presented in THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 18, 2021